Title: To John Adams from Wilhem & Jan Willink, 21 November 1782
From: Willink, Wilhem & Jan (business)
To: Adams, John


Sir
Amst 21 Nov: 1782

We in particular gratefully acknowledge your Excellency’s marks of Confidence, on our Strickest secrecy you may always depend, and be assured of our utmost endeavours of taking advantage of every favourable circumstance for the benefit of the Loan.
We take a most heartily Share in this happy event and congratulate your Excellency with it, desirous to See the Other European powers embrace this opportunity to do justice and homage to the protectors & defenders of liberty, who may in Short enjoi the fruits of their Laudable dealings in peace and happiness
We shall be obliged to your Excellency to be informed, if merchandises utensils &c of English fabriks can now be imported Safe in America, as Several Comodities, to whch. your Country is used, can be brought on better terms, and so as we suppose be more to the Taste of the Nation, than of other Fabricks.
We suppose that it would not be prudent to Send for as yet ships or goods to Charles town, before the English troops are retired, and we Shall always esteem to receive your Excellency’s advice on this head.
We have the honour to remain with great esteem / Sir / Your most Humble and most / Obedient servants
Wilhem & Jan Willink

